DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 21, 2020.
Claims 11, 14, and 15 have been amended and are hereby entered.
Claims 12 and 19 have been cancelled.
Claims 1 - 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a mechanoluminescent fiber, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2020.
Claims 11, 13 – 18 and 20 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, Jing et al. "Flexible and Stretchable Mechanoluminescent Fiber and Fabric." Journal of Materials Chemistry C. 2017. 5. 8027.), in view of Masuda (US20180030622) and Jeong (WO2015190661, using the attached machine translation).
As per claims 11, 13, and 15 - 17, Zhang teaches:
A mechanoluminescent fiber comprising an elastic fiber (Abstract: “We created a highly stretchable and flexible mechanoluminescent fiber.”)
With a primer layer disposed on the elastic fiber and including a coupling agent, wherein the coupling agent is a silane coupling agent and a layer of a stress luminescent substance doped with at least one or more Cu... and may include ZnS, and a silicon adhesive layer disposed on the elastic fiber (Fig. 1e shows that the first layer on the fiber is a mixture of ZnS:Cu particles and PDMS. The first layer reads on the primer layer and is a layer of a stress luminescent substance, See Page 8028, Left Column, Last Paragraph. The outermost layer is a layer of PDMS, which reads on the silicon adhesive layer.)
Zhang does not teach:
An elastic fiber having a longitudinal groove on the surface thereof with a concave polygonal transverse cross section having a four-pointed star shape
A layer of a stress transfer substance that is a macromolecular substance optically having a light transmittance efficiency of over 80% in a visible light section 
Regarding the claimed longitudinal groove, Masuda teaches core-sheath conjugated fibers that include two kinds of polymers (Abstract). The core layer of the fiber includes inorganic particles ([0071]). Masuda teaches that by utilizing a fiber with a core containing a cross section with alternating projections and grooves, peeling of the sheath component from the core component is prevented even in polymer combinations with low affinity ([0032-0033]) Masuda further teaches:
A fiber having a longitudinal groove on the surface thereof with a concave polygonal transverse cross section having a four-pointed star shape ([0108]: “Polygonal cross-sections such as … star shape, and various other cross-sectional shapes… enables control of surface properties and mechanical properties of the fabric.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core fiber of Zhang to include an irregular core fiber shape such as the polygon with grooves as taught by Masuda, such as the claimed four-pointed star shape. One of ordinary skill would have been motivated to make this modification because Masuda teaches that by providing a core with alternative projections and grooves, the surface area of the core fiber is increased, allowing improved bonding with the sheath components, especially when the polymer combinations have low affinity ([0032 – 0033]). 
Regarding the layer of a stress transfer substance, Jeong teaches mechanoluminescent display devices which contain stress light-emitting material and a stress transfer material. The stress transfer material transfers mechanical energy applied from the outside to the stress light-emitting material (Abstract). Jeong further teaches:
A layer of a stress transfer surface that is a macromolecular substance optically having a light transmittance efficiency of over 80% in a visible light section (Page 2, Paragraph 14: “The stress transfer material is an elastic organic material having a transmittance of 80% or more in the visible light region, wherein the elastic organic material is at least one of polydimethylsiloxane (PDMS), silicone rubber, and UV curing epoxy.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core fiber of the prior art combination to include a layer with stress transfer material and a stress luminescent material as taught by Jeong. One of ordinary skill would have been motivated to make this modification because Jeong teaches that the stress transfer material works to transfer mechanical energy applied from the outside to the stress light-emitting material (Abstract).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, Jing et al. "Flexible and Stretchable Mechanoluminescent Fiber and Fabric." Journal of Materials Chemistry C. 2017. 5. 8027.), in view of Masuda (US20180030622) and Jeong (WO2015190661, using the attached machine translation) as applied to claims 11, 13, and 15 - 17 above, and further in view of Asano (JP2005325459, using the attached machine translation).
As per claim 14, the prior art combination teaches all the limitations of claim 13. The prior art combination does not teach:
A functional group of the silane coupling agent includes any one or more of acrylic latex, butyl, epichlorohydrin, fluorocarbon, isoprene, neoprene, nitrile, polysulfide, SBR, hydroxyl terminated silicone, and vinyl terminated silicone
Asano teaches coupling agents for use to immobilize functional particles on substrates (Abstract). These substrates can be synthetic fibers (Page 3, Paragraph 7). The bonding of the coupling agent is especially useful for bonding inorganic particles to organic substrates (Page 3, Paragraph 12). The coupling agents include silane coupling agents (Page 8, Paragraph 4). Asano further teaches:
A functional group of the silane coupling agent includes any one or more of acrylic latex, butyl, epichlorohydrin, fluorocarbon, isoprene, neoprene, nitrile, polysulfide, SBR, hydroxyl terminated silicone, and vinyl terminated silicone (Page 8, Paragraph 5: “Specific examples of the silane coupling agent include… trifluoropropyltrimethoxysilane…” In this case the silane coupling agent has a fluorocarbon functional group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PDMS coupling agent of the prior art combination for the trifluoropropyltrimethoxysilane as taught by Asano, because Asano teaches these silane-based coupling agents are suitable coupling agents for bonding inorganic particles to organic fibers. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
As per claim 20, the prior art combination teaches all the limitations of claim 11. The prior art combination does not teach:
An ethanol layer formed on the elastic fiber 
Asano teaches coupling agents for use to immobilize functional particles on substrates (Abstract). These substrates can be synthetic fibers (Page 3, Paragraph 7). The bonding of the coupling agent is especially useful for bonding inorganic particles to organic substrates (Page 3, Paragraph 12). The coupling agents include silane coupling agents (Page 8, Paragraph 4). Asano further teaches a pretreatment coating solution can be used to dissolve or disperse the above-described coupling agent (Page 11, Paragraph 1). Asano further teaches:
An ethanol layer formed on the elastic fiber (Page 11, Paragraph 1: “The solvent used for the preparation of the pretreatment coating solution is not particularly limited as long as it is a compound that can dissolve or disperse the above-described coupling agent…. Examples of organic solvents include… ethanol.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ethanol layer as taught by Asano between the elastic fiber and the primer layer. One of ordinary skill would have been motivated because Asano teaches that solvents such as ethanol can be used to dissolve or disperse coupling agents (Page 11, Paragraph 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, Jing et al. "Flexible and Stretchable Mechanoluminescent Fiber and Fabric." Journal of Materials Chemistry C. 2017. 5. 8027.), in view of Masuda (US20180030622) and Jeong (WO2015190661, using the attached machine translation) as applied to claims 11, 13, and 15 - 17  above, and further in view of Cho (KR20150066656, using the attached machine translation).
As per claim 18, the prior art combination teaches all the limitations of claim 11. The prior art combination does not teach:
Where an antioxidant layer is formed on the surface of the stress luminescent substance 
Cho teaches a light emitting device containing phosphor particles (Abstract). These phosphor particles can include sulfur particles including ZnS (Page 3, Last Paragraph). The device contains a protective layer to prevent oxidation of the fluorescent particles (Page 3, Paragraph 2). Cho further teaches:
Wherein an antioxidant layer is formed on the surface of the stress luminescent substance (Abstract: “A first protection layer that completely seals off and surrounds the phosphor particles so that oxidation of the phosphor particles can be prevented.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an antioxidant layer on the surface of the mechanoluminescent fiber as taught by Cho One of ordinary skill would have been motivated to make this modification because by providing a layer, the oxidation of the ZnS particles can be prevented (Page 3, Paragraph 2).

Response to Amendments
Applicant’s to the claims, filed October 21, 2020, caused the withdrawal of the rejection of claims 12, 14, and 15 under 35 U.S.C. 112(b) as set forth in the office action mailed August 21, 2020. Claims 12 and 19 have been cancelled.

Response to Arguments
Applicant's arguments filed October 21, 2020, have been fully considered but they are not persuasive.
Applicant argues that Zhang discloses an outermost layer of PDMS, which reads on the silicon adhesive layer, which is bonded only to the mixture layer of ZnS:Cu particles and PDMS. As the mixture layer of the ZnS:Cu particles and PDMS of Zhang completely cover the elastic fiber, the outermost layer of PDMS cannot be bonded to the elastic fiber. Examiner respectfully disagrees. The fibers of Zhang contain an outermost layer of PDMS bonded to the elastic fiber via the mixture layer of ZnS:Cu particles and PDMS. As the resulting fiber of Zhang is one unit, the PDMS is bonded to the elastic fiber.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789